DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 11/21/2019. Claims 1-20 are currently pending in the application. An action follows below:
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0105952 A1; hereinafter Park.)
As per claim 1, Park discloses a test method of an in-cell touch display device (see at least ¶ [0003]; ¶ [0007], disclosing a test method of an in-cell touch LCD device) comprising: 
 	providing an in-cell touch display device, wherein the in-cell touch display device has a touch display region and a peripheral region (see at least Figs. 2, 6; ¶¶ [0039], [0042], disclosing providing an in-cell touch LCD device, wherein the in-cell touch display device has a touch display region, in which the plurality of touch/common electrodes 20 and the pixel array including a plurality of gate/scan lines and a plurality of data lines are disposed therein, and a non-display area, as a peripheral region, having the DIC 40 disposed therein,) and the in-cell touch display device comprises: 
 	 	a first substrate (see at least ¶ [0039], disclosing a lower substrate;)  
 	 	a plurality of scan lines and a plurality of data lines disposed on the first substrate and situated in the touch display region (see at least ¶ [0039], disclosing a plurality of gate/scan lines and a plurality of data lines disposed on the lower/first substrate and situated in the touch display region;) 
 	 	a plurality of touch electrodes situated in the touch display region (see at least Fig. 2; ¶ [0040]; ¶ [0041], disclosing a plurality of common/touch electrodes 20 situated in the touch display region;) and 
 	 	a plurality of connection pads disposed on the first substrate and situated in the peripheral region, the connection pads comprising a plurality of first connection pads and a plurality of second connection pads, each of the first connection pads being electrically connected to a corresponding data line, and each of the second connection pads being electrically connected to a corresponding touch electrode (see at least Figs. 2, 4; ¶¶ [0054]-[0059], disclosing a plurality of connection pads including at least elements [DOP, 154, GOP1, GOP2, 152, PD1, PD2] and disposed on the first/lower substrate and situated in the non-display/peripheral region, the connection pads comprising a plurality of first connection pads [DOP, 154b-154d] and a plurality of second connection pads [PD1, PD2], each of the first connection pads [each of the second connection pad including DOP and/or 154b/154c/154d] being electrically connected to a corresponding data line, and each of the second connection pads [each of the second connection pad including PD1 and/or PD2]being electrically connected to a corresponding touch/common electrode 20;) and 
 	performing a test of the in-cell touch display device, wherein the test of the in-cell touch display device comprises providing a plurality of first test signals to the first connection pads and a plurality of second test signals to the second connection pads (see at least ¶¶ [0057]-[0059], disclosing performing a test of the in-cell touch display device, wherein the test of the in-cell touch display device comprises providing a plurality of data/first test signals to the first connection pads [DOP, 154] and a plurality of common voltages as the second test signals to the second connection pads [PD1, PD2].)

	As per claim 2, Park discloses the connection pads further comprising a plurality of third connection pads, each of the third connection pads electrically connected to a corresponding scan line and the step of performing the test of the in-cell touch display device further comprising providing a plurality of third test signals to the third connection pads (see at least Fig. 4; ¶¶ [0055]-[0056], disclosing the connection pads further comprising a plurality of third connection pads [GOP1, GOP2, 152], each of the third connection pads including element(s) [GOP1/GOP2 and/or 152c/152d/152e/152f] and electrically connected to a corresponding gate/scan line, and a step of providing a plurality of gate/third test signals to the third connection pads.)
As per claim 8, Park discloses the in-cell touch display device further comprising at least one gate driving circuit disposed on the first substrate and situated in the peripheral region, the at least one gate driving circuit is electrically connected to the scan lines, the connection pads further comprising a plurality of fourth connection pads electrically connected to the at least one gate driving circuit, and the step of performing the test of the in-cell touch display device further comprising providing a plurality of fourth test signals to the fourth connection pads (see at least Figs. 2 and 4; ¶¶ [0042], [0056], disclosing the driving IC 40 including at least one gate driving circuit which is disposed on the lower/first substrate, situated in the non-display peripheral region, and electrically connected to the gate/scan lines, the connection pads further comprising a plurality of fourth connection pads [152a, 152b] electrically connected to the at least one gate driving circuit, and the step of performing the test of the in-cell touch display device further comprising providing a plurality of gate enable test signals [[as the claimed fourth test signals]] to the fourth connection pads.)
As per claims 14-15, Park discloses the in-cell touch display device further comprising a display medium layer being a liquid crystal layer (see at least ¶ [0039].)
As per claim 16, Park discloses the in-cell touch display device further comprising a second substrate and the touch electrodes are situated between the first substrate and the display medium layer or between the display medium layer and the second substrate

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li et al. (US 2017/0205956 A1; hereinafter Li.)
As per claim 3, Park further discloses the first test signals comprising a plurality of data test signals (see at least ¶¶ [0057]-[0058]) and the third test signals comprising a plurality of scan signals (see at least ¶¶ [0055]-[0056].) Accordingly, Park discloses all limitations of this claim except that Park is silent to data test signals being gray-scale signals as claimed.
However, in the same field of endeavor, Li discloses a related test method of an in-cell touch display device (see at least ¶ [0007],) comprising performing a test of the in-cell touch display device, wherein the test of the in-cell touch display device comprises: providing a plurality of first test signals to the corresponding data lines, providing a plurality of second test signals to the corresponding touch/common electrodes, and providing a plurality of third test signals to the corresponding scan lines and wherein the first test signals comprises a plurality of gray-scale signals and the third test signals comprises a plurality of scan signals (see at least Figs. 2, 3A and 4B; ¶ [0059], disclosing the test method comprising: performing a test of the in-cell touch display device, wherein the test of the in-cell touch display device comprises: providing a plurality of predetermined grey-scale image signals [[as the claimed first test signals]] to the corresponding data lines, providing a plurality of first and second test signals [[as the claimed second test signals]] to the corresponding touch/common electrodes [10, 20] via the terminals [DTX-1, DTX-2], and providing a plurality of gate signals [[as the claimed third test signals]] to the corresponding gate/scan lines [Gate-1 – Gate-n], thereby accurately detecting the display related defects.) 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Park data test signals to be predetermined gray-scale signals, in view of the teaching in the Li reference, to improve the above modified test method of the Park reference for the predictable result of accurately detecting the touch display related defects.

	As per claim 4, the above modified Park obviously renders the second test signals including a plurality of common voltage signals and the first test signals, the third test signals. and the common voltage signals are respectively provided to the data lines, the scan lines and the touch electrodes in a first time period (see Park at least ¶ [0040], disclosing the second test signals including a plurality of common voltage signals and the first test signals, the third test signals, and the common voltage signals respectively provided to the data lines, the scan lines and the touch electrodes 20 in a display period as the claimed first time period; also see Li, as discussed in the rejection of claim 3, or at least Figs. 2, 3A and 4B; ¶ [0059], disclosing the same.)
	As per claim 5, the above modified Park obviously renders the second test signals further including a plurality of touch driving signals and the touch driving signals are provided to the touch electrodes in a second time period (see Park at least ¶ [0040], disclosing the second test signals further including a plurality of touch driving signals and the touch driving signals are provided to the touch electrodes 20 in a touch sensing period as the claimed second time period.)
	As per claim 9, the above modified Park, as discussed in the rejection of claim 3, obviously renders the first test signals comprising a plurality of gray-scale signals (see the rejection of claim 3) and the fourth test signals comprises a plurality of gate driving circuit control signals (see the rejection of claim 8; or see Park at least Fig. 4; ¶ [0056], disclosing the fourth test signals comprises a plurality of gate enable signals, as the claimed gate driving circuit control signals.)
see the discussion in the rejections of claims 4-5.)

Claims 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li, and further in view of Kim et al. (US 2012/0218199 A1; hereinafter Kim.)
As per claim 6, the above modified Park discloses the first time period and the second time period (see the rejections of claims 4-5; or Park at least ¶ [0040],) but is silent to the first time period and the second time period being not overlapped.
However, in the same field of endeavor, Kim discloses a related in-cell touch display device (see at least Figs. 1-3; ¶ [0008],) wherein a time division driving technique, comprising a display driving operation performed in a display driving section/period [[as the claimed first time period]] and a touch driving operation performed in a touch driving section/period [[as the claimed second time period]] not overlapped with the display driving section/period, is used to minimize signal interferences between the display driving operation and the touch driving operation (see at least Fig. 12; ¶ [0083].)
Park, as discussed in the rejections of claims 4-5 or at least at ¶ [0040], discloses the display driving operation performed in the display driving section/period [[as the claimed first time period]] and the touch driving operation performed in the touch driving section/period [[as the claimed second time period]], but is silent to the display driving section/period [[as the claimed first time period]] and the touch driving section/period [[as the claimed second time period]] being not overlapped each other. Kim, as discussed above, remedies for the deficiency of the Park reference by teaching to utilize the time division driving technique comprising the display driving operation performed in a display driving section/period [[as the claimed first time period]] and the touch driving operation performed in a touch driving section/period [[as the claimed second time period]] being not overlapped with the display driving section/period, to minimize signal interferences between the display driving operation and the touch driving operation. Thus, it would have been obvious to one of ordinary skill in the art at the time before 

As per claim 7, the above modified Park discloses the touch electrodes serving as common electrodes in the first time period (see the rejection of claim 4; or see Park at least ¶ [0040]; see Kim at least Fig. 12; ¶¶ [0084]-[0085], also teaching the same.)
As per claims 12-13, see the rejections of claims 6-7 for similar limitations.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li, and further in view of Matsumoto (US 2013/0328807 A1.)
As per claim 10, the above modified Park, as discussed in the rejection of claim 9, discloses the plurality of gate driving circuit control signals comprising gate enable signals, but is silent to the plurality of gate driving circuit control signals comprising a start signal and at least one clock signal.
However, in the same field of endeavor, Matsumoto discloses a related in-cell touch LCD device (see at least ¶ [0003]) comprising a plurality of gate driving circuit control signals comprising a start signal, at least one clock signal, and more (see at least Figs. 16-17, disclosing a plurality of gate driving circuit control signals comprising at least a start [[pulse]] signal, at least one [[gate]] clock signal, and more.)
The above modified Park, as discussed above, discloses the plurality of gate driving circuit control signals comprising gate enable signals, but is silent to the plurality of gate driving circuit control signals comprising a start signal and at least one clock signal. Matsumoto, as discussed above, remedies for the deficiency of the Park reference by teaching the related in-cell touch LCD device comprising a plurality of gate driving circuit control signals comprising a start signal, at least one clock signal, and more. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
As per claim 17, Park discloses the step of performing the test of the in-cell touch display device further comprising providing a [[second]] test system of one embodiment (see at least Fig. 9; ¶¶ [0083-[0090], disclosing a step of providing a test system including at least elements [JB1, JB2],) the [[second]] test system comprising two jig bars [JB1, JB2] having a plurality of conductive pins and placed on the peripheral region and a portion of the conductive pins are correspondingly set to be in contact with the second connection pads (see at least Fig. 9; ¶¶ [0083]-[0090], disclosing the test system comprising two jig bars [JB1, JB2] which have a plurality of [[second]] conductive pins into contact with the first group B3 of the second connection pads PD2 and the second group B4 of the second connection pads PD2 and are placed on the non-display peripheral region and the [[second]] conductive pins are correspondingly set to be in contact with the second connection pads,) in order to perform a common voltage lighting test in the touch routing lines 30 by supplying the common voltage test signals from the jig bars to the second connection pads PD2 in the common voltage lighting test section C (see at least Fig. 4; ¶¶ [0053]-[0054], [0088]-[0089].)
Park further discloses a data lighting test section B for performing the lighting tests on the data lines by supplying the data test signals to the first connection pads 154 (see at least Fig. 4; ¶¶ [0054], [0057], [0058]) and a gate/scan lighting test section A for performing the lighting tests on the gate/scan lines by supplying the gate test signals to the gate/scan connection pads 152 (see at least Fig. 4; ¶¶ [0054], [0055], [0056].) While Park is silent to a [[data]] jig bar for supplying the data test signals to the first connection pads 154 and at least one [[gate]] jig bar for supplying the gate test signals to the gate/scan connection pads 152, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would have obviously used Park’s the aforementioned teaching of utilizing the jig bars [JB1, JB2] for supplying the common voltage test signals to the second connection pads PD2 in the common voltage lighting test section C, to modify the Park testing system to include a [[data]] jig bar for supplying the data test signals to the first connection pads 154 and at least one [[gate]] jig bar for supplying the gate test signals to the gate/scan connection pads 152.

The difference between the above modified Park and this claim is the claim requiring a test plate while the above modified Park obviously renders three (or four) separate jig bars as separate test sub-plates. However, Park further teaches the test system of another embodiment (see Fig. 8) using a jig bar JB [[as the test plate]] and the above-discussed [[second]] test system (see Fig. 9) using two separate jig bars [JB1, JB2] as separate test sub-plates. In other words, a modification of the above modified Park which would have involved a mere change in the integration of separate jig bars (or test sub-plates) to render a single test plate.
Moreover, a modification which would have involved a mere change in the integration of separate elements was judicially recognized as being within the level of ordinary skill in the art, see In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockhart, 90 USPQ 214 (CCPA 1951); and Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
	Accordingly, the above modified Park obviously renders all limitations of this claim.

As per claim 18, the above modified Park obviously renders the test plate having a shape which is a shape of "-" (see at least Figs. 4, 8.) 
Alternately, the instant application, specifically this claim, discloses the test plate having a shape which is L-shaped, U-shaped or a shape of "-", i.e., a shape of the test plate is a design choice in the shape of the test plate. Accordingly, a modification would have involved a mere change in the shape of a component, such as the test plate, while the above modified Park is assumed not to exemplify particular shape of the test plate, as claimed, one of ordinary skill in the art would have found it obvious to shape the test plate as desired as was judicially recognized in re Dailey, 149 USPQ 47 (CCPA 1976).

see the discussion in the rejection of claims 2 and 17 above.)
As per claim 20, the above modified Park obviously renders the in-cell touch display device further comprising at least one gate driving circuit, the connection pads further comprise a plurality of fourth connection pads, the at least one gate driving circuit being electrically connected to the scan lines and the fourth connection pads, and another portion of the conductive pins are correspondingly set to be in contact with the fourth connection pads in the step of performing the test of the in-cell touch display device (see the discussion in the rejection of claims 8 and 17 above.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626